In the Missouri Court of Appeals
             Eastern District
FEBRUARY 16, 2016


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED101986   STATE OF MISSOURI, RES V RYAN HUDSON, APP

2.   ED102515 IN THE MATTER OF: ISADORE LOWERY

3.   ED102574 STATE OF MISSOURI, RES V JERRY OUSLEY, APP

4.   ED102666 DARRIN M. MCCALL, APP V STATE OF MISSOURI, RES

5.   ED102770 STATE OF MISSOURI, RES V SEAN JONES, APP

6.   ED102784 BROOKE BRICKER, RES. V JAMES BRICKER APP.

7.   ED102797 ARIEL BLANKENSHIP-YEP, RES V HEYL TRUCK LINES,
     APP

8.   ED103050 JACQUELINE N. WALKER, APP V STATE OF MISSOURI,
     RES

9.   ED103109 RAYMOND J. NIXON, APP V STATE OF MISSOURI, RES